DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 37-56 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 37-46, directed to a process, in the reply filed on 04/18/2022 is acknowledged. 
The requirement is therefore made FINAL.
Claims 47-56 (Group II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 37-46 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 20120171165 A1).
Determining the scope and contents of the prior art
Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis, food allergies, ulcerative colitis ( causes diarrhea) by promoting growth of beneficial bacteria comprising administering a nutritional composition  to an infant, toddler (up to 3years), child or adult comprising HMO selected from the group of  HMO’s including LactoN-neotetratose (LNnT), 2’-fucosyllactose  or a combination thereof with an example of such composition comprising LactoN-neotetratose (LNnT), 2’-fucosyllactose 2’FL diluted in water in dosage forms in 1:1 ratio  (paragraphs 0006-0007, 0008-0013, 0018-0020, 0072, 0171-0175, 0182, examples 11-15 and claims):

    PNG
    media_image1.png
    648
    659
    media_image1.png
    Greyscale

. Further, Buck teaches formula composition as above in Table comprising about 2.5 mg/ml to about 20mg/ml packaged in 240ml bottles (each bottle 2.5x240= 600mg in bottle -20x240=4800mg=4.8g in bottle in ready to feed) (paragraphs 0015, 0017, 0106, 0111, 0179-0188) (includes 2g of one or more administered HMO amount of the instant claims). 
Ascertaining the differences between the prior art and the claims at issue
Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis by promoting growth of beneficial bacteria comprising administering a nutritional composition  to an infant, toddler (up to 3years), child or adult comprising HMO selected from the group of  HMO’s including LactoN-neotetratose (LNnT), 2’-fucosyllactose  or a combination thereof with an example of such composition comprising LactoN-neotetratose (LNnT), 2’-fucosyllactose 2’FLin 1:1 ratio.  Buck teaches compositions with different amounts of 2’FL and LNnT and give example wherein 2’FL and LNnt are in 1:1 ratio but fails to give example with 1.5:1 to about 5:1 ratio; Buck fails to teach patient selection based on patients undergone and/or undergoing antibiotic therapy; Buck fails to provide that the composition is administered daily during the treatment period and for at least 14 days after the termination of antibiotic therapy or at least 14 days after the termination of antibiotic therapy.
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of selecting patients based on if the patient has undergone and/or undergoing antibiotic therapy - Buck teaches treating any patient having gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea). Thus based on the guidance provided by Buck, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any patient including the patients undergone and/or undergoing antibiotic therapy with gasterointestinal diseases and/or  loss or dysfunction of gut barrier exhibiting symptoms such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) may be benefitted by the treatment method taught by Buck.  
 
	With regard to the limitation of 2’FL and LNnT ratio- Buck teaches compositions with different amounts of 2’FL and LNnT and give example wherein 2’FL and LNnt are in 1:1 ratio, a ratio closely similar to 1.5:1. Thus with the guidance provided by the Buck, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that ratio of 2’FL and LNnT may be varied and selected from the amounts as taught by Buck.   
	Further, the case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore the cited prior art meets limitation of instant claims.
With regard to limitation that the composition is administered daily during the treatment period and for at least 14 days after the termination of antibiotic therapy or at least 14 days after the termination of antibiotic therapy- Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) by promoting growth of beneficial bacteria comprising administering the nutritional composition. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition may be administered for the length of time till the resolution of gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis food allergies, ulcerative colitis (causes diarrhea) is achieved including a shorter period than 14 days, 14 days and longer than 14 days. Further, it is routine in art to modify the regimen based on patient’s age, gender and disease severity. Thus the cited prior art meets limitation of the instant claims.
In addition, it is common in the art and is well within the purview of a skilled artisan that the administration of specific type of formulation, dosage forms or daily dosage of active ingredients depends on factors such as the severity of the condition or disorder and the type of patient or subject treated. Thus, the cited prior art meets limitation of the instant claims.
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) by promoting growth of beneficial bacteria comprising administering same nutritional composition with an example as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that ratio of 2’FL and LNnT may be varied and selected from the amounts taught by Buck.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-46 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10864224 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 37-46, in the instant application is fully disclosed and is covered by claims 1-12 of U.S. Patent No. 10864224 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	Claims 37-46, in the instant application drawn to a process of treating antibiotic associated diarrhea etc. and claims 1-12 of U.S. Patent No. 10864224 B2, are also drawn to a process of treating antibiotic associated diarrhea etc. using same composition with a difference of wording.  
	
However, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patents.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623